DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art, Fig.2, in view of Brueggemann et al., Patent No. 5,808,545.

As per claim 1, Applicant’s admitted prior art, Fig.2, discloses a railroad crossing warning circuit (200) comprising: a lamp (107). Applicant’s admitted prior art does not disclose a signal generator for generating a first signal of a selected frequency; divider circuitry for dividing the selected frequency of the first signal to generate second signal having a flashing frequency; and a switch responsive to the second signal for controlling current flow through the lamp to selectively cause the lamp to flash at the flashing frequency.  However, these features are well-known in the warning circuit art as evidenced by Brueggemann which discloses in Figs.4 and 5 a 
As per claims 2, and 8-10, Applicant’s admitted prior art, Fig.2, in view of Brueggemann 

discloses the claimed invention substantially as explained above. Further, Brueggemann 

discloses the lamp comprising a flasher lamp (17, 36), the switch comprising a field effect 

transistor (20, 312, 70 or 101), and the signal generator comprises a crystal oscillator (49); 

wherein operation of at least the signal generator (49) and a down counter (61)  is triggered by 

an application of electrical power from a common energy source (66).
 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Brueggemann et al and further in view of Fox et al., Patent No. 10,883,705.
Applicant’s admitted prior art in view of Brueggemann disclosdes the claimed invention substantially as explained above except for the lamp comprising a crossing gate lamp.  However, .  

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
            Claims 11-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hilleary, Patent No. 9,193,367; Derome et al., Patent No. 7,164,892; Plant, Patent No. 10,556,604; Pace et al., Patent No. 7,075,427.

                                               Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844